Citation Nr: 0711402	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  00-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hepatitis C.  



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1971 to February 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2000, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.                  

In a rating decision, the RO granted service connection for 
dysthymia, which was the grant of the benefit sought and the 
issue is no longer in appellate status. 


FINDING OF FACT

In April 2006, prior to the promulgation of a decision by the 
Board, the veteran in writing withdrew his appeal on the 
claim for an initial rating higher than 10 percent for 
hepatitis C.   


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran on the claim for an initial rating higher than 10 
percent for hepatitis C have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in February 2000, the RO granted service 
connection for hepatitis C and assigned a 10 percent rating.  
The veteran then perfected an appeal of the issue to the 
Board. 

In a statement in writing, dated in April 2006, the veteran 
withdrew his appeal of the claim for increase for hepatitis 
C.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant. 38 C.F.R. § 20.204.

Accordingly, the Board does not have jurisdiction to review 
the claim for increase for hepatitis C.  38 U.S.C.A. § 7105.  


ORDER

The claim for an initial higher rating than 10 percent for 
hepatitis C is dismissed.   



____________________________________________
GEORGE E. GUIDO JR.   
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


